    5:15-cv-04984-JMC         Date Filed 09/05/20       Entry Number 126        Page 1 of 14




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA
                               ORANGEBURG DIVISION

Sentry Select Insurance Company,    )                   Civil Action No. 5:15-cv-04984-JMC
                                    )
                   Plaintiff,       )
v.                                  )
                                    )                        ORDER AND OPINION
Maybank Law Firm, LLC, and Roy P.   )
Maybank,                            )
                   Defendants.      )
____________________________________)

       Plaintiff Sentry Select Insurance Company filed this action seeking monetary damages for

legal malpractice against Defendants Maybank Law Firm, LLC, and Roy P. Maybank (together

“Defendants”). (ECF No. 63.)

       This matter is before the court to consider the parties’ cross Motions for Summary

Judgment filed pursuant to Rule 56 of the Federal Rules of Civil Procedure and Plaintiff’s Motion

to Bifurcate. (ECF Nos. 104, 108.) For the reasons set forth below, the court GRANTS IN PART

AND DENIES IN PART Defendants’ Motion for Summary Judgment, DENIES Plaintiff’s

Motion for Summary Judgment, and DENIES Plaintiff’s Motion to Bifurcate.

              I.      RELEVANT BACKGROUND TO PENDING MOTIONS

       Plaintiff retained Defendants to represent Plaintiff’s insureds who were the defendants in

a personal injury case entitled Wanda Rivers v. Herman Shaw, Wall Street Syss., Inc. and Madison

Intermodal, LLC, Case No. 2012-CP-38-1073 (Orangeburg Cty. Ct. Com. Pl. Aug. 7, 2012) (the

“Underlying Action”).1 (See ECF No. 104-2.) In the Underlying Action, Wanda Rivers sued


1
   In its submissions, Plaintiff asserts that its insureds were insured under a policy providing
$1,000,000.00 collision coverage. (See, e.g., ECF No. 63 at 4 ¶ 15, 7 ¶ 29.) Moreover, the parties
generally acknowledge in their submissions that Defendants were retained by Plaintiff to represent
its insureds in the Underlying Action. (See, e.g., ECF Nos. 63 at 4 ¶ 16, 108-1 at 1.) However,
there are no copies in the record of an existing insurance policy between Plaintiff and its insureds
or between Plaintiff and Defendants. The court observes that because the resolution of these facts

                                                 1
     5:15-cv-04984-JMC         Date Filed 09/05/20       Entry Number 126         Page 2 of 14




Plaintiff’s insureds seeking to recover damages for injuries resulting from a collision between her

automobile and their tractor trailer. (Id. at 6 ¶ 6.) Most relevant in this action and during the

litigation of the Underlying Action, Rivers served on Plaintiff’s insureds the following requests to

admit on January 25, 2013:

       Request 1: Please admit that the Defendant Herman Shaw was negligent in stopping
       in the roadway on September 14, 2010 causing the Plaintiff to strike the tractor
       trailer operated by Defendant Herman Shaw.
       Request 2: Please admit that the tractor trailer operated by Defendant Herman Shaw
       at the time of the collision did not have proper lights to warn Plaintiff that said
       tractor trailer was stopped in the roadway.
       Request 3: Please admit that the Defendants’ negligence was the proximate cause
       of the Plaintiff’s injuries.
       Request 4: Please admit that the Defendants are liable for the damages sustained by
       the Plaintiff in the September 14, 2010 wreck.
       Request 5: Please admit that the Driver Vehicle Report Number SCT211001534,
       dated September 14, 2010 reflected: a) the driver’s record of duty status was not
       current on September 14, 2010; b) the tractor was cited for axle 3 right side 1 of 10
       wheel fasteners loose; c) the tractor [was] cited for inoperative left side turn signals
       front and rear; d) the tractor [was] cited for inoperative hazard warning lamps left
       side front and rear; e) the tractor [was] cited for inoperable head lamp left side; f)
       the tractor [was] cited for unsecured fire extinguisher; and g) the tractor [was] cited
       for inoperative stop lamp left side.
       Request 6: Please admit that on September 14, 2010, the collision took place at
       approximately 6:50 am.
       Request 7: Please admit that at the time of the collision on September 14, 2010,
       there were no vehicles in the lane of traffic directly in front of the tractor trailer
       operated by Herman Shaw immediately prior to the collision.

(ECF No. 104-5 at 2–3.) Defendants did not submit responses to the aforementioned requests to

admit on behalf of Plaintiff’s insureds within thirty (30) days, thereby rendering the facts

referenced in the requests to admit conclusively established. See Rule 36, SCRCP (“The matter is



do not affect the issues at hand, for the purposes of deciding the pending Motions, the court will
consider it undisputed that such policy exists, establishing a contractual obligation for Plaintiff to
provide its insureds with counsel. See Fed. R. Civ. P. 56(e)(2) (“If a party fails to properly support
an assertion of fact... the court may... consider the fact undisputed for the purposes of the motion;
. . . .”).

                                                  2
    5:15-cv-04984-JMC         Date Filed 09/05/20       Entry Number 126         Page 3 of 14




admitted unless, within 30 days after service of the request, or within such shorter or longer time

as the court may allow or as stipulated in writing by the parties pursuant to Rules 29 and 6(b), the

party to whom the request is directed serves upon the party requesting the admission a written

answer or objection addressed to the matter, . . . .”). Thereafter, on September 5, 2013, Defendants

filed a motion for extension of time to respond to the requests to admit or, in the alternative, to

withdraw their admissions. (ECF No. 104-6.) On September 25, 2013, the state trial court held a

hearing on the motion for extension of time (see ECF No. 104-8) and conveyed to the parties that

it would “get back to you all with what I’m going to do.” (Id. at 26:4–5.)

       On January 10, 2014, Rivers’ counsel sent correspondence pursuant to Tyger River Pine

Co. v. Maryland Cas. Co., 170 S.E. 346 (S.C. 1933), to Defendants requesting the limits of

Plaintiff’s insurance policy with its insureds.2 (ECF No. 108-3 at 3.) On January 28, 2014,

Plaintiff asked attorney Bradish J. Waring to represent its insureds at a mediation between them

and Rivers that was scheduled to occur on January 30, 2014. (ECF No. 108-5 at 6:4–22.) On

January 30, 2014, Waring sent an e-mail to Plaintiff’s representative in which Waring

recommended that Plaintiff should settle Rivers’ claim for $900,000.00 and pursue a malpractice

claim against Defendants thereafter. (ECF No. 108-6 at 1.) Rivers agreed to accept $900,000.00

to settle her claims against Plaintiff’s insureds.3 (ECF No. 108-7 at 7:8–14.)

       On December 17, 2015, Plaintiff filed a Complaint against Defendants asserting claims

sounding in legal malpractice for negligence/assignment of claim, breach of contract/intended


2
  In Tyger River, the South Carolina Supreme Court held “that an insurer’s unreasonable refusal
to settle within policy limits subjects the insurer to tort liability.” Skinner v. Horace Mann Ins.
Co., 369 F. Supp. 3d 649, 652 n.7 (D.S.C. Feb. 26, 2019) (quoting Nichols v. State Farm, 306
S.E.2d 616, 618 (S.C. 1983)).
3
  Similarly to the insurance policy discussed above, there does not appear to be any specific
document establishing the existence of the settlement in the record. However, the court will also
consider this fact undisputed for purposes of the pending Motions based on its consideration of the
assertions made in the parties’ respective submissions.

                                                 3
     5:15-cv-04984-JMC         Date Filed 09/05/20       Entry Number 126         Page 4 of 14




third party beneficiary, negligence, breach of contract, and breach of fiduciary duty. (ECF No. 1

at 8 ¶ 33–14 ¶ 66.) On January 25, 2016, Defendants moved to dismiss Plaintiff’s Complaint on

the grounds that Plaintiff, as a third-party non-client insurer, lacked standing to sue Defendants for

legal malpractice. (ECF No. 6.) After hearing argument from the parties on April 20, 2016 (see

ECF No. 16), the court denied Defendants’ Motion to Dismiss with leave to re-file and certified

the following two (2) questions to the South Carolina Supreme Court on June 21, 2016:

       1.      Whether an insurer may maintain a direct malpractice action against counsel
               hired to represent its insured where the insurance company has a duty to
               defend?

       2.      Whether a legal malpractice claim may be assigned to a third-party who is
               responsible for payment of legal fees and any judgments incurred as a result
               of the litigation in which the alleged malpractice arose?

(ECF No. 17 at 9.) While the certified questions were pending in the South Carolina Supreme

Court, the court granted Plaintiff’s Motion to Amend Complaint (ECF No. 23) on December 12,

2016, which Amended Complaint (ECF No. 35) added a sixth claim for equitable subrogation.

(Id. at 14 ¶ 67–16 ¶ 77.) On March 6, 2019, the South Carolina Supreme Court answered “Yes”

to certified question no. 1 and declined to answer certified question no. 2. (ECF No. 57 at 2.)

Subsequently, on April 19, 2019, Plaintiff filed a Second Amended Complaint in which it only

asserted a claim against Defendants for negligence/sentry liability. (ECF No. 63 at 9 ¶ 36–13 ¶

58.) However, in the “wherefore clause,” Plaintiff asked for “actual damages, punitive damages .

. . costs . . . prejudgment interest . . . reimbursement of attorney’s fees paid to Defendants as both

actual damages and disgorgement of the fees; and such other and further relief as the court deems

just and proper.” (Id. at 13–14.)

       On August 14, 2020, Plaintiff filed its Motion for Summary Judgment or, in the

Alternative, Motion for Bifurcation of Issues. (ECF No. 104.) Thereafter, on August 21, 2020,

Defendants filed their Motion for Summary Judgment. (ECF No. 108.) The parties oppose the

                                                  4
     5:15-cv-04984-JMC          Date Filed 09/05/20      Entry Number 126         Page 5 of 14




respective Motions for Summary Judgment. (See ECF Nos. 109, 124.)

        The court considers the merits of the parties’ respective Motions below.

                                       II.    JURISDICTION

        The court has subject matter jurisdiction over this matter pursuant to 28 U.S.C. § 1332(a),

based on Plaintiff’s allegations that the action is between citizens of different states and the amount

in controversy exceeds the sum of $75,000.00.4 (See ECF No. 63 at 3 ¶ 11.) For jurisdictional

purposes, Plaintiff alleges that it is “a citizen of and headquartered in a different state than that

from all of the Defendants.” (Id.) Moreover, after considering the Second Amended Complaint’s

allegations, the court is satisfied that the amount in controversy exceeds $75,000.00, exclusive of

interest and costs. (See id. ¶ 9.)

                                     III.    LEGAL STANDARD

        Summary judgment should be granted “if the movant shows that there is no genuine dispute

as to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P.

56(a). A fact is “material” if proof of its existence or non-existence would affect the disposition

of the case under the applicable law. Anderson v. Liberty Lobby Inc., 477 U.S. 242, 248–49 (1986).

A genuine question of material fact exists where, after reviewing the record as a whole, the court

finds that a reasonable jury could return a verdict for the nonmoving party. Newport News Holdings

Corp. v. Virtual City Vision, 650 F.3d 423, 434 (4th Cir. 2011). In ruling on a motion for summary

judgment, a court must view the evidence in the light most favorable to the non-moving party.

Perini Corp. v. Perini Constr., Inc., 915 F.2d 121, 123-24 (4th Cir. 1990). The non-moving party


4
  Because the court sits in diversity jurisdiction, state substantive law must be used to adjudicate
Plaintiff’s state law claim. See Auer v. Kawasaki Motors Corp., 830 F.2d 535, 537 (4th Cir. 1987)
(“[A] federal court called upon to adjudicate a state law claim in the diversity jurisdiction must
apply the relevant state law in determining the substantive rights and duties of the parties, while
applying federal law to matters of procedure.” (citing Erie Railroad v. Tompkins, 304 U.S. 64
(1938))).

                                                  5
     5:15-cv-04984-JMC         Date Filed 09/05/20       Entry Number 126         Page 6 of 14




may not oppose a motion for summary judgment with mere allegations or denial of the movant’s

pleading, but instead must “set forth specific facts” demonstrating a genuine issue for trial. Fed.

R. Civ. P. 56(e); see Celotex Corp. v. Catrett, 477 U.S. 317, 324 (1986); Anderson v. Liberty

Lobby, Inc., 477 U.S. 242, 252 (1986); Shealy v. Winston, 929 F.2d 1009, 1012 (4th Cir. 1991).

All that is required is that “sufficient evidence supporting the claimed factual dispute be shown to

require a jury or judge to resolve the parties’ differing versions of the truth at trial.” Anderson,

477 U.S. at 249.

                                        IV.     ANALYSIS

A.     The Parties’ Arguments

       Plaintiff opposes Defendants’ Motion for Summary Judgment (see ECF No. 124) and

argues it is entitled to summary judgment on its claim(s) because “[i]t is undisputed that the

Plaintiff hired the Defendants to represent its insured . . . in the underlying case and that, during

the course of that representation, [] Defendants failed to timely respond to Requests to Admit.”

(ECF No. 104-1 at 7–8.) To this point, Plaintiff asserts that “‘[b]ut for [] Defendants’ failure to

timely respond to the Requests to Admit, []Plaintiff would not have been facing a potential trial

on the sole issue of damages” and “would have been able to put up a meritorious defense at trial.”

(Id. at 9.) As a result, Plaintiff contends that “there is no genuine dispute that [] Defendants owed

[] Plaintiff’s insured a duty, breached that duty and thus proximately caused Plaintiff[’]s[]

damages, that being the amount paid to settle this case, Nine Hundred Thousand ($900,000).” (Id.

at 15.) Alternatively, if its Motion for Summary Judgment is denied, Plaintiff asserts that the court

should, pursuant to Rule 42(b), bifurcate the issues and first try “the issue of what should have

occurred in the underlying litigation ‘but for’ [] Defendants' negligence.” (ECF No. 104-1 at 16.)

In this regard, Plaintiff argues that “[r]esolving the underlying case simplifies the remaining issues



                                                  6
    5:15-cv-04984-JMC          Date Filed 09/05/20      Entry Number 126         Page 7 of 14




for the malpractice case.” (Id.)

       Defendants oppose Plaintiff’s Motion for Summary Judgment (see ECF No. 109) and argue

that they are entitled to summary judgment because Plaintiff cannot show “by clear and convincing

evidence that ‘but for’ [Defendant] Maybank’s failure to respond to requests to admit within thirty

days, [Plaintiff]’s insured would have [either] been successful in the underlying suit” or “would

have achieved a better result in the underlying case.” (ECF No. 108-1 at 9, 12.) Specifically,

Defendants assert that there is not clear and convincing evidence that Plaintiff’s insureds would

have been successful in the Underlying Action “but for” Defendants’ “failure to respond to

requests to admit within thirty days.” (Id. at 9.) In this regard, Defendants assert that “the

undisputed and objective evidence is clear that the requests to admit were not the proximate cause

of [Plaintiff] paying $900,000 to settle the case.” (Id. at 13.) Therefore, Defendants assert they

are entitled to judgment as a matter of law. (Id.)

       Defendants next argue that they are entitled to summary judgment on Plaintiff’s claim for

punitive damages because its evidence fails to demonstrate “by clear and convincing evidence that

[Defendant] Maybank’s inadvertent mistake in failing to respond to requests to admit within thirty

days was reckless, willful or wanton and committed in a manner in which [Defendant] Maybank

would have been conscious that it was an invasion of [Plaintiff]’s rights.” (Id. at 16 (citing, e.g.,

Rogers v. Florence Printing Co., 106 S.E.2d 258 (S.C. 1958)).) Defendants argue that they are

entitled to summary judgment on Plaintiff’s request for disgorgement because (1) there are no

South Carolina cases “recognizing a claim for disgorgement or forfeiture of attorney’s fees” and

(2) Plaintiff “does not have standing to claim disgorgement of attorney’s fees” because Defendant

Maybank did not owe any fiduciary duties to Plaintiff. (Id. at 19 (citing Southern v. Bishoff, 675

F. App’x 239, 251–252 (4th Cir. 2017) (categorizing a claim for forfeiture of attorney’s fees as



                                                 7
     5:15-cv-04984-JMC         Date Filed 09/05/20       Entry Number 126         Page 8 of 14




one for breach of fiduciary duty)).)       Finally, Defendants argue that Plaintiff’s request for

prejudgment interest fails because prejudgment interest is only authorized “on a claim of liquidated

damages; i.e., the sum is certain or capable of being reduced to certainty based on a mathematical

calculation previously agreed to by the parties.” (Id. at 20 (quoting Butler Contracting, Inc. v.

Court St., LLC, 631 S.E.2d 252, 258–259 (S.C. 2006)).)

B.     The Court’s Review

       1.      Plaintiff’s Claim for Negligence

       The parties respectively contend that they are entitled to summary judgment on Plaintiff’s

claim for negligence sounding in legal malpractice. “In South Carolina, the plaintiff in a legal

malpractice suit must prove several elements: (1) the existence of an attorney-client relationship;

(2) a breach of duty by the attorney; (3) damage to the client; and (4) proximate cause of the

plaintiff's damages by the breach.” Hall v. Fedor, 561 S.E.2d 654, 656 (S.C. Ct. App. 2002)

(citations omitted). An insurer, like Plaintiff, “may bring a direct [legal] malpractice action against

counsel hired to represent its insured” for breach of duty to the client when “the insurer proves the

breach is the proximate cause of damages to the insurer.” Sentry Select Ins. Co. v. Maybank Law

Firm, LLC, 826 S.E.2d 270, 272 (S.C. 2019). In a case in which an insurer brings “an action

against the lawyer it hires to represent its insured, the insurer must prove its case by clear and

convincing evidence.” Sentry Select Ins. Co., 826 S.E.2d at 273.

       Upon its review, the court observes that there does not appear to be a dispute regarding the

first three elements of a legal malpractice claim. (See, e.g., ECF Nos. 108-1 at 8 (“Maybank does

not dispute that a failure by an attorney to timely respond to requests to admit is an error.”), 104-

1 at 8 (“There is no dispute that Defendant Maybank breached the duty of care.”).) The dispute in

this matter centers on whether Defendants’ error was the proximate cause of any damages



                                                  8
     5:15-cv-04984-JMC         Date Filed 09/05/20      Entry Number 126         Page 9 of 14




sustained by Plaintiff.

       “The [] burden of establishing proximate cause in a legal malpractice action requires that

[t]he [plaintiff] prove that he would have obtained a better result in the underlying matter if the

attorney had exercised reasonable care.” Doe v. Howe, 626 S.E.2d 25, 32 (S.C. Ct. App. 2005)

(quoting David A. Barry, Legal Malpractice in Massachusetts: Recent Developments, 78 Mass. L.

Rev. 74, 79 (1993) (footnotes omitted)). “This burden does not necessarily compel the client to

demonstrate that he would have won the underlying case.” Id. “Rather, it is enough for the legal

malpractice plaintiff to show that he has lost a valuable right; e.g., the settlement value of the

underlying case.” Id. “Ordinarily, the question of proximate cause is one of fact for the jury.”

Bailey v. Segars, 550 S.E.2d 910, 914 (S.C. Ct. App. 2001) (citation omitted). Nevertheless, “the

court may decide proximate cause as a matter of law ‘when the evidence is susceptible to only one

inference.’” Tuten v. Joel, 763 S.E.2d 54, 61 (S.C. Ct. App. 2014) (quoting Pope v. Heritage

Cmtys., Inc., 717 S.E.2d 765, 771 (S.C. Ct. App. 2011)).

       In this case, Plaintiff asserts that the evidence supports a finding that Defendants’ breach

proximately caused it $900,000.00 in damages, which is the amount that resolved the Underlying

Action. (E.g., ECF No. 104-1 at 10.) Defendants counter with the assertion that Plaintiff cannot

demonstrate proximate causation because the $900,000.00 settlement would not have occurred if

Plaintiff had allowed the state trial court to address Defendants’ motion for extension of time to

respond to the requests to admit or withdraw their admissions. (ECF No. 108-1 at 13.) Upon

consideration of the foregoing, the court finds that the parties’ divergent positions regarding the

evidence do not create a circumstance where this court should resolve the issue of proximate cause

at this stage of the litigation. Accordingly, the court denies the parties’ cross Motions for Summary

Judgment (ECF Nos. 104, 108) because there are genuine issues of material fact regarding the



                                                 9
    5:15-cv-04984-JMC          Date Filed 09/05/20        Entry Number 126         Page 10 of 14




proximate cause of Plaintiff’s damages that must be resolved by a jury.

        2.      Plaintiff’s Motion for Bifurcation

        Plaintiff moves the court to bifurcate the trial of this matter into a phase trying “the issue

of what should have occurred in the [U]nderlying [Ac]tion ‘but for’ [] Defendants’ negligence”

and a phase trying “any remaining issues in this case.” (ECF No. 104-1 at 16.) Plaintiff asserts

that “[r]esolving the underlying case simplifies the remaining issues for the malpractice case.”

(Id.) Defendants oppose bifurcation of the trial arguing that liability and damages are too closely

intertwined for bifurcation and Plaintiff’s request “ignores that it decided to settle the case before

the [Underlying Action] was fully developed.” (ECF No. 109 at 13.)

        Under the Federal Rules of Civil Procedure, a court may order separate trials of any claims

or issues for “convenience, to avoid prejudice, or to expedite and economize.” Fed. R. Civ. P.

42(b). In considering the parties’ respective positions, the court in its discretion finds that Plaintiff

has not sufficiently demonstrated that bifurcating the trial will promote convenience, economy, or

avoid prejudice. Bowie v. Sorrell, 209 F.2d 49, 51 (4th Cir. 1954) (“Under Rule 42(b) of the

Federal Rules of Civil Procedure, the granting of separate trials is within the sound discretion of

the trial judge”); Bedser v. Horton Motor Lines, Inc., 122 F.2d 406, 407 (4th Cir. 1941) (“[W]e are

of the opinion that the granting of a motion for separate trial, under the circumstances here, was a

matter within the sound discretion of the trial judge and that in this case there was no abuse of

discretion.”). Therefore, the court denies Plaintiff’s Motion to Bifurcate the Trial of this case.

        3.      Plaintiff’s Request for Punitive Damages

        Defendants maintain that Plaintiff’s claim for punitive damages fails because it cannot

“show by clear and convincing evidence that [Defendant] Maybank’s conduct was willful, wanton,

or in reckless disregard for his client’s rights.” (ECF No. 108-1 at 17.)



                                                   10
    5:15-cv-04984-JMC         Date Filed 09/05/20       Entry Number 126        Page 11 of 14




       In an action brought under the court’s diversity jurisdiction, state law governs the issue of

whether punitive damages are permitted. See, e.g., Buchwald v. Renco Group, 539 B.R. 31, 53

(S.D.N.Y. 2015) (“The availability of punitive damages on state claims in federal courts is

generally governed by state law under Erie.”) (citing Browning–Ferris Indus. of Vt., Inc. v. Kelco

Disposal, Inc., 492 U.S. 257, 278–79 (1989)); Jenkins v. Immedia, Inc., C/A No. 13-cv-00327-

CMA-KLM, 2019 WL 1875501, at *5 (D. Colo. April 25, 2019) (holding that state substantive

law applied to Plaintiff’s claim for punitive damages in assessing whether punitive damages were

permitted); Ayres v. AG Processing, Inc., 04-2060-DJW, 2015 WL 1799261, at *3 (D. Kan. July

22, 2005) (“Under the Erie doctrine, federal courts sitting in diversity apply state substantive law

and federal procedural law. The issue of whether punitive damages are permitted is governed by

state substantive law.”). “In order for a plaintiff to recover punitive damages [under South

Carolina law], there must be evidence the defendant’s conduct was willful, wanton, or in reckless

disregard of the plaintiff's rights.” Taylor v. Medenica, 479 S.E.2d 35, 46 (S.C. 1996) (citation

omitted). “A tort is characterized as reckless, willful or wanton if it was committed in such a

manner or under such circumstances that a person of ordinary reason and prudence would have

been conscious of it as an invasion of the plaintiff’s rights.” Id. (citation omitted). “A conscious

failure to exercise due care constitutes willfulness.” Id. “The plaintiff has the burden of proving

punitive damages by clear and convincing evidence.” Id. (citing S.C. Code Ann. § 15-33-135

(Supp. 1995)).

       Upon the court’s consideration of the evidence, there remains a question of material fact

as to whether Defendants’ failure to respond to requests to admit in the Underlying Action could

be found by a jury to be reckless and willful, thereby resulting in an award to Plaintiff of punitive

damages. Thus, the court denies Defendants’ Motion for Summary Judgment as to punitive



                                                 11
    5:15-cv-04984-JMC          Date Filed 09/05/20       Entry Number 126         Page 12 of 14




damages.

       4.      Plaintiff’s Request for Disgorgement of Attorney’s Fees Paid to Defendants

       Defendants argue that Plaintiff’s request for disgorgement of all attorney’s fees paid to

Defendants fails because they did not owe a duty to Plaintiff, which lacks standing to claim

disgorgement. (ECF No. 108-1 at 19.) Plaintiff responds to Defendants arguing that the purpose

of tort law policy is to make a plaintiff whole and Plaintiff in this case should be reimbursed legal

fees paid to Defendants. (ECF No. 124 at 9.)

       At the outset, the court observes that it was only able to locate one South Carolina appellate

court decision that expressly addressed a party’s request for disgorgement of attorney’s fees. See

Tyler v. Salley, No. 2004-UP-189, 2004 WL 6250803, at *3 (S.C. Ct. App. 2004) (“Tyler contends

that the trial court erred in refusing to disgorge attorney's fees paid to the attorney hired by Salley

to assist her in her role as personal representative. We disagree.”). Generally, in South Carolina,

“[d]isgorgement is an equitable remedy” and has been tied to claims associated with unjust

enrichment and breach of fiduciary duty. Verenes v. Alvanos, 690 S.E.2d 771, 774 (S.C. 2010).

See also U.S. S.E.C. v. Staples, 55 F. Supp. 3d 831, 838–39 n.8 (D.S.C. 2014) (“Disgorgement is

an equitable remedy designed to prevent the unjust enrichment of the wrongdoer and to deter others

from violating [] laws.”).

       Upon consideration of the foregoing, the court observes that Plaintiff’s current active

pleading, its Second Amended Complaint, does not allege claims for either a breach of fiduciary

duty owed to it5 or unjust enrichment. (See ECF No. 63.) Moreover, after considering all available

South Carolina appellate court rulings, the court is unable to conclude that South Carolina



5
  In Sentry Select Ins. Co., the South Carolina Supreme Court reiterated that “[w]hen an insurer
hires an attorney to represent its insured, . . . the attorney owes the client—not the insurer—a
fiduciary duty.” 826 S.E.2d at 271.

                                                  12
    5:15-cv-04984-JMC        Date Filed 09/05/20       Entry Number 126        Page 13 of 14




recognizes disgorgement as a remedy for a negligence claim sounding in legal malpractice.

Therefore, the court grants Defendants’ Motion for Summary Judgment as to Plaintiff’s request

for disgorgement of attorney’s fees.

       5.      Plaintiff’s Request for Prejudgment Interest

       Defendants contend that Plaintiff is not entitled to prejudgment interest as to its damages

request.

       “[South Carolina] law allows prejudgment interest on obligations to pay money from the

time when, either by agreement or by operation of law, the payment is demandable, if the sum is

certain or capable of being reduced to certainty, even if the parties do not agree on the amount of

the obligation.” Brooklyn Bridge, Inc. v. S.C. Ins. Co., 420 S.E.2d 511, 513 (S.C. Ct. App. 1992)

(citation omitted). “The fact that the sum due is disputed does not render the claim unliquidated

for the purposes of an award of prejudgment interest.” Smith-Hunter Constr. Co., Inc. v. Hopson,

616 S.E.2d 419, 421 (S.C. 2005) (citation omitted). “The proper test for determining whether

prejudgment interest may be awarded is whether or not the measure of recovery, not necessarily

the amount of damages, is fixed by conditions existing at the time the claim arose.” Id. (citation

omitted).

       Upon its review of relevant South Carolina law, the court is persuaded that if the jury finds

for Plaintiff that Defendants’ breach of duty caused its damages, the damages were liquidated, a

sum certain, or capable of being reduced to certainty as of the day the Underlying Action was

settled. Accordingly, the court denies Defendants’ Motion for Summary Judgment as to Plaintiff’s

request for prejudgment interest.

                                       V.   CONCLUSION

       Upon careful consideration of the entire record, the court hereby DENIES the Motion for



                                                13
   5:15-cv-04984-JMC        Date Filed 09/05/20     Entry Number 126          Page 14 of 14




Summary Judgment of Plaintiff Sentry Select Insurance Company (ECF No. 104) and DENIES

its Motion in the alternative to Bifurcate. (Id.) The court GRANTS the Motion for Summary

Judgment of Defendants Maybank Law Firm, LLC, and Roy P. Maybank (ECF No. 108) as to

Plaintiff’s request for disgorgement of attorney’s fees, but DENIES Defendants’ Motion for

Summary Judgment in all remaining aspects. The matter will proceed to trial in accordance with

the schedule previously announced by the court. (See ECF No. 84.)

       IT IS SO ORDERED.




                                               United States District Judge
September 5, 2020
Columbia, South Carolina




                                             14
